DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is Response to Amendment(s)/REMARKS, filed on 01/27/2022.
Claims 22, 30 & 36 are cancelled.
Claims 21, 23—29, 31—35 and 37—40 are pending.

Double Patenting
The above pending Claims are rejected on the ground of non-statutory double patenting as being unpatentable over claims 21—40 of U.S. Patent No. 10708247 B2 in view of Augu et al. (US 8694786 B2). 

Please see Claim-Comparison Table Below:

Instant Application
US 10,708,247 B2
21. A device comprising: 
first circuitry; and 
second circuitry to: 
decrypt an encrypted tenant key to obtain a decrypted tenant key associated with a first tenant, the encrypted tenant key being 
obtain encrypted tenant data associated with the first tenant, the encrypted tenant data includes an encrypted image of a virtual machine associated with the first tenant, at least a portion of the tenant data to be executable by the first circuitry to perform a workload on behalf of the first tenant; and 
decrypt the encrypted tenant data with the decrypted tenant key to obtain the tenant data without exposing the decrypted tenant key to memory that is accessible to another workload associated with another tenant.

communication circuitry; and 
circuitry to: 
obtain a tenant key from a key server using a unified extensible firmware interface 
receive encrypted data associated with a tenant, wherein the encrypted data defines an encrypted image that is executable by the compute device to perform a workload on behalf of the tenant in a virtualized environment; and 
utilize the tenant key to decrypt the encrypted data and execute the workload without exposing the tenant key to a memory that is accessible to another workload associated with another tenant.


USP 10708247 B2 fails to recite encrypted image of virtual machine of the instant application (for example, claim 1 as amended). However, Augu et al., analogues art, teach encrypted image of virtual machine (see FIG.9: step 901). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of this application to modify with the teaching of Augu for the benefit of securing transactions and communications processed by virtual machines.

Response to Arguments
Applicant’s arguments with respect to the pending claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 21, 23—29, 31—35 and 37—40 would be allowed if the above double patenting rejection is overcome; i.e., a terminal disclaimer is filed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARE F TABOR whose telephone number is (571) 270-3155. The examiner can normally be reached Mon.—Fri.: 8:00 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMBIZ ZAND can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMARE F TABOR/Primary Examiner, Art Unit 2434